DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

 Claims 1-4, 6, 8-14, 16-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brinkmann et al (US 2007/0046663).
As to claim 1, Brinkmann et al disclose (fig. 1) a method for producing a three-dimensional representation (three dimensional determination) of a sample (10), comprising: removably mechanically (12) supporting the sample (10), (paragraph [0043]); producing an illuminating beam (42) using an illuminator (36), (paragraph [0045]) comprising a plurality of light emitting diodes (light-emitting diodes), (paragraph [0022]), the illuminating beam (42) comprising green light (green, green fractions, green pixels), (see paragraphs [0007], [0031], [0062]) selected to enhance a contrast in reflection of the illuminating beam (reflected light) from a surface (surface) of the sample (10); directing the green (green, green fractions) illuminating beam (42) towards the sample (10) so that the illuminating beam (42) is reflected (reflected) off the surface (surface) of the sample (10) to produce reflected light (reflected light), (paragraphs [0007], [0031], [0056]); by way of a sensor (32, 34), collecting the reflected light (reflected light) at an angular (tiltable, adjustable, angle) separation with respect to a propagation direction of the illuminating beam (42), (paragraphs [0043], [0047]); using the 
As to claim 2, Brinkmann et al disclose (fig. 1) the method further comprising producing the first and second images (images) of the sample (10) using an imaging element (32, 34), (paragraph [0056], [0065]).
As to claim 3, Brinkmann et al disclose (fig. 1) the method further comprising, by way of the sensor (32, 34), collecting the reflected light (reflected light) at an angular separation (10°, 30°) of between about 5° and 30°, (paragraph [0048]).
As to claim 4, Brinkmann et al disclose (fig. 1) the method further comprising repositioning the sample (10) to a plurality of different orientations (rotated orientation) in multiple dimensions, and recording images (images) of the sample (10) after repositioning (desired position, orientation) to produce the three-dimensional geometry (three dimensional determination) representing the sample (10) using triangulation (triangulation), (paragraphs [0002], [0043], [0045], [0052]).
As to claim 6, Brinkmann et al disclose (fig. 1) the method further comprising rotating and translating the sample (10) through a range of positions (positions) and angles 
As to claim 8, Brinkmann et al disclose (fig. 1) the method further comprising moving a position of the illuminator (36), (paragraph [0047]).
As to claim 9, Brinkmann et al disclose (fig. 1) a method for producing a three-dimensional representation (three dimensional determination) of a dental prosthesis (dental prosthesis), (Abstract, paragraphs [0001], [0003], [0051]) comprising: removably mechanically supporting the dental prosthesis (dental prosthesis); (paragraph [0051]) producing an illuminating beam (42) using an illuminator (36) comprising a plurality of light sources (light emitting diodes), (paragraph [0022]), the illuminating beam (42) comprising green light (green, green fractions), (paragraphs [0007], [0062]) selected to enhance a contrast in reflection (reflected light) of the illuminating beam (42) from a surface (surface) of the dental prosthesis (dental prosthesis), (paragraph [0051], [0052], [0056]); directing the green (green) illuminating beam (42) towards the dental prosthesis (dental prosthesis) so that the illuminating beam (42) is reflected (reflected) off the surface (surface) of the dental prosthesis (dental prosthesis) to produce reflected light (reflected), (paragraphs [0056]); by way of a sensor (32, 34), collecting the reflected light (reflected light) at an angular (angular positions) separation with respect to a propagation direction of the illuminating beam (42); using the reflected light (reflected light) to form a first image (images) of the dental prosthesis (dental prosthesis), repositioning the dental prosthesis (dental prosthesis) in multiple dimensions (x-y coordinates) to a plurality of different orientations (position and orientation) and recording a plurality of images (images) of the dental prosthesis (dental prosthesis) at the different orientations (positions and orientation), (paragraphs [0051]-[0056]); and producing a three-dimensional geometry (three 
As to claim 10, Brinkmann et al disclose (fig. 1) the method wherein the plurality of light sources (light emitting diodes) comprises a plurality of light emitting diodes, (paragraph [0022]).
As to claim 11, Brinkmann et al disclose (fig. 1) the method wherein the illuminating beam (42) comprises a calibration pattern (46), (paragraph [0064]).
As to claim 12, Brinkmann et al disclose (fig. 1) the method wherein the calibration pattern (46) comprises a series of dark stripes (markings), (paragraphs [0066]).
As to claim 13, Brinkmann et al disclose (fig. 1) the method further comprising superimposing (superimposing) the calibration pattern (46) on the dental prosthesis (dental prosthesis), (paragraphs [0051], [0052, [0055]).
As to claim 14, Brinkmann et al disclose (fig. 1) the method wherein the sensor (32, 34) comprises an imaging element (32, 34), and the method further comprises producing the first image (images) of the dental prosthesis (dental prosthesis) using the imaging element (32, 34), (paragraphs [0051]-[0052], [0056], [0062]).
As to claim 15, Brinkmann et al disclose (fig. 1) the method wherein the illuminating beam has a wavelength spectrum with a full-width-at-half-maximum (FWf-IM) less than 40 nm. a peak wavelength between 500 nm and 570 nm, inclusive, and an emission range defined by wavelength values at 10%-of-maximum, the emission range having a short 
As to claim 16, Brinkmann et al disclose (fig. 1) a method for producing a three-dimensional representation (three dimensional determination) of a dental prosthesis (dental prosthesis), comprising: i. (12) removably mechanically supporting the dental prosthesis (dental prosthesis), (paragraph [0052]); ii. generating an illumining beam (42) using an illuminator (36) having a plurality of light sources (light emitting diodes), (paragraphs [0022], [0026]), the illuminating beam (42) comprising green light (green, green fractions), (paragraphs [0007], [0062]); iii. causing the green (green, green fractions) illuminating beam (42) to reflect (reflect) light (light) off of the dental prosthesis (dental prosthesis) toward a sensor (32, 34) comprising an imaging element (32, 34); iv. by way of the sensor (32, 34), (paragraph [0056]), collecting the reflected light (reflected light) at an angular (angle) separation with respect to a propagation direction of the illuminating beam (42); v. using the reflected light (reflected light) to form an image (image) of the dental prosthesis (dental prosthesis), the image (image) having an improved contrast as compared to if steps (ii)-(iv) were performed using light (light) from a non-green portion (red light) of the light spectrum (wavelengths spectrum), (paragraph [0007]); vi. repositioning the dental prosthesis (dental prosthesis) in multiple dimensions (x-y coordinates) to a plurality of different orientations (positions and orientations); vii. repeating steps (ii)-(v) at each orientation to produce a plurality of images (images, red, green, blue images) of the dental prosthesis (dental prosthesis) at each different orientation (positions, orientations), (paragraphs [0026], [0052], [0063]); and viii. producing a three-dimensional geometry (three dimensional determination), (Abstract, paragraphs [0001], [0069]), representing the dental prosthesis (dental prosthesis), the three-dimensional geometry (three 
As to claim 17, Brinkmann et al disclose (fig. 1) the method wherein the illuminating beam has a wavelength spectrum with a full-width-at-half-maximum (FWf-IM) less than 40 nm, a peak wavelength between 500 nm and 570 nm, inclusive, and an emission range defined by wavelength values at 10%-of-maximum, the emission range having a 5 short wavelength edge between 470 nm and 480 nm, inclusive, and a long wavelength edge between 565 nm and 575 nm, inclusive.
As to claim 18, Brinkmann et al disclose (fig. 1) the method wherein the plurality of light sources (light emitting diodes) comprises a plurality of light emitting diodes (light emitting diodes), (paragraph [0022]).
As to claim 19, Brinkmann et al disclose (fig. 1) the method further comprising rotating and translating the dental prosthesis (dental prosthesis) through a range of positions and angles (angular positions) in multiple dimensions (x - y coordinates) during the imaging process, (paragraphs [0026], [0051], [0052], [0057]).
As to claim 20, Brinkmann et al disclose (fig. 1) the method further comprising moving (oriented) a position of the illuminator (36), (paragraph [0047]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 7, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brickman et al (US 2007/0046663) in view of Hamburgen et al (8,434,924).
 As to claims 5, 7, 15, Brinkmann et al disclose (fig. 1) the method wherein the light emitting diodes (light emitting diodes) emit light (42), (paragraphs [0022]). Brickmann et al fail to disclose having a wavelength spectrum with a full-width-at-half-maximum (FWHM) less than 40 nm, a peak wavelength between 500 nm and 570 nm, inclusive, and an emission range defined by wavelength values at 10%-of-maximum, the emission range having a short wavelength edge between 470 nm and 480 nm, inclusive, and a long wavelength edge between 565 nm and 575 nm, inclusive. Hamburgen et al disclose light emitting diodes (LEDs) configured to emit light having a wavelength spectrum with a peak wavelength between 500 nm and 570 nm (LEDs having a peak emission wavelength between 500 nm and 570 nm) inclusive, (column 2, lines 9-10), and a full-width-at-half-maximum less than 40 nm (FWHM bandwidth of less than 40 nm), (column 3, lines 7-11, column 8, lines 32-35). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nishiyama et al to include light emitting diodes configured to emit light having a wavelength spectrum with a peak wavelength between 500 nm and 570 nm, and a full-width-at-half-maximum scaled less between 40 nm to 100 nm as taught by Hamburgen et al in order to acquire a high sensitivity device that provides a clear and precise resolution of the image of the surface sample.
Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. Applicant states that Brickmann et al mentions nothing regarding an illuminating beam of green light. Rather, Brinkmann discusses a matrix camera with pixel arrays for red illuminating beam of green light. However, the examiner is not persuaded. 
US 2007/0046663 to Brickmann et al teach in paragraph [0007] that the matrix camera should be exposed to an illuminance (intensity of illumination) which leads to an overcharging, i.e., overexposure is referring the matrix camera being exposed to light whose radiation is characteristic to red pixels, preferably  in the wavelength spectrum of approximately 635 nm. This simply means that a red light source with wavelength spectrum of 635 nm would provide too much intensity and/or brightness which would compromise image data necessary for the production of a dental prosthesis, (see paragraph [0003], [0007]). However, incoming radiation of the green and blue pixels, to then evaluate analyze at least one type of these pixels, especially the pixels excited by green, (see paragraph [0007] to Brickmann et al) clearly suggest and implies that a source of green light is being used. Using an incoming radiation of the green light and/or being excited by green light implies a wavelength of 550 nm. The claimed phrase, “an illumination beam comprising green light” is functionally equivalent to “incoming radiation of the green or pixels excited by green” as taught by Brickmann et al. Both phrases, “an illumination beam comprising green light” and “incoming radiation of the green” are one in the same in that a light source means is being used to illuminate and/or emit green light having a wavelength of 550 nm which would permit image data necessary for the production of a dental prosthesis. The applicant fail to even acknowledge that Brickmann et al recognize that a 635 nm light source would frustrate the production of a dental prosthesis and which is dependent on clear and precise three dimensional imaging and three dimensional modeling. 
Patent (8,434,924) to Hamburgen et al teaches light emitting diodes (LEDs) configured to emit light having a wavelength spectrum with a peak wavelength between 500 nm and 570 nm .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878     




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878